DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Mauri on 02/02/2022.

The application has been amended as follows: 

In the claims:

1.	(Previously Presented) A method comprising:
controlling a wireless energy transfer apparatus to synchronize wireless energy transfer to at least one load with wireless energy transfer from at least one further wireless energy transfer apparatus to wirelessly transfer energy to the at least one load in combination with the at least one further wireless energy transfer apparatus, the wireless energy transfer apparatus being stackable with the at least one further wireless energy transfer apparatus, the wireless energy transfer apparatus and the at least one further wireless energy transfer apparatus each comprising a 
wherein, when the wireless energy transfer apparatus is stacked with the at least one further wireless energy transfer apparatus, a common magnetic energy transmissions path for inductive energy transfer is created via at least the ferromagnetic cores and corresponding at least one magnetic field generators, and
wherein controlling the wireless energy transfer apparatus to synchronize energy transfer to at least one load with energy transfer from the at least one further wireless energy transfer apparatus comprises controlling at least one of a frequency and phase of electrical current passing through the at least one magnetic field generator of the wireless energy transfer apparatus to generate at least one magnetic field having substantially the same frequency and phase as a magnetic field generated by the at least one further wireless energy transfer apparatus; 
determining an amount of current flow in a conductor traveling at least through the at least one magnetic field generator of the wireless energy transfer apparatus and controlling adjustment of frequency and/or phase of wireless energy transfer at the wireless energy transfer apparatus to be repeated according to a schedule; and
receiving at least one schedule signal comprising information to allow determination of the schedule to be used.

2.	(Canceled)

3.	(Canceled) 

4.	(Currently Amended) The method as claimed in claim 1, further comprising:

 the frequency and/or the phase of wireless energy transfer at the wireless energy transfer apparatus in dependence upon the determination of the amount of current flow in the conductor.

5.	(Previously Presented) The method as claimed in claim 4, further comprising:
receiving at least one current signal comprising information to allow determination of an electrical current flowing through a conductor of the wireless energy transfer apparatus, wherein determining an amount of current flow in the conductor comprises using the received information in the at least one current signal.

6.	(Canceled)

7.	(Canceled)

8.	(Previously presented) The method as claimed in claim 1, further comprising:
receiving at least one synchronization signal from at least one further apparatus, the at least one synchronization signal comprising information to allow energy transfer from the wireless energy transfer apparatus to be synchronized with wireless energy transfer from the at least one further wireless energy transfer apparatus.

9.	(Previously presented) The method as claimed in claim 1, further comprising:
receiving inductive feedback from the at least one further wireless energy transfer apparatus to cause synchronization of wireless energy transfer from the wireless energy transfer apparatus and the at least one further wireless energy transfer apparatus to the at least one load.

the phase of wireless energy transfer from the wireless energy transfer apparatus.

11.	(Previously presented) The method as claimed in claim 1, further comprising:
controlling the wireless energy transfer apparatus to stop wireless transfer of energy;
receiving one or more wireless energy transfer signals from the at least one further wireless energy transfer apparatus;
determining frequency and/or phase information of the wireless energy transfer signals from the at least one further wireless energy transfer apparatus; and
controlling the wireless energy transfer apparatus to wirelessly transfer energy in synchronization with the at least one further wireless energy transfer apparatus based on the determined frequency and/or phase information.

12.	(Canceled) 

13.	(Canceled)

14.-16.	(Canceled)

17.	(Currently Amended) The method as claimed in claim 1, further comprising:
determining direction of current flow in a conductor of the wireless energy transfer apparatus; and
 the frequency and the phase of wireless energy transfer at the wireless energy transfer apparatus in dependence upon the determination of the direction of current flow in the conductor.

18.	(Currently Amended) A wireless energy transfer apparatus comprising:
at least one processor; and
at least one memory including computer program code, the at least one memory and the computer program code configured, with the at least one processor, to cause the wireless energy transfer apparatus to perform:
controlling the wireless energy transfer apparatus to synchronize wireless energy transfer to at least one load with wireless energy transfer from at least one further wireless energy transfer apparatus to wirelessly transfer energy to the at least one load in combination with the at least one further wireless energy transfer apparatus, the wireless energy transfer apparatus being stackable with the at least one further wireless energy transfer apparatus, the wireless energy transfer apparatus and the at least one further wireless energy transfer apparatus each comprising a ferromagnetic core at least partly surrounded by at least one magnetic field generator,
wherein, when the wireless energy transfer apparatus is stacked with  the at least one further wireless energy transfer apparatus , a common magnetic energy transmissions path for inductive energy transfer is created via at least the ferromagnetic cores and corresponding at least one magnetic field generators, and
wherein controlling a wireless energy transfer apparatus to synchronize energy transfer to at least one load with energy transfer from at least one further wireless energy transfer apparatus comprises controlling at least one of a frequency and phase of electrical current passing through the at least one magnetic field generator of the wireless energy transfer apparatus to generate at least one magnetic field having ; 
determining an amount of current flow in a conductor traveling at least through the at least one magnetic field generator of the wireless energy transfer apparatus and controlling adjustment of frequency and/or phase of wireless energy transfer at the wireless energy transfer apparatus to be repeated according to a schedule; and
receiving at least one schedule signal comprising information to allow determination of the schedule to be used.

19.	(Canceled)

20.	(Currently Amended) A non-transitory computer-readable medium comprising program instructions stored thereon for performing at least the following:
controlling a wireless energy transfer apparatus to synchronize wireless energy transfer to at least one load with wireless energy transfer from at least one further wireless energy transfer apparatus to wirelessly transfer energy to the at least one load in combination with the at least one further wireless energy transfer apparatus, the wireless energy transfer apparatus being stackable with the at least one further wireless energy transfer apparatus, the wireless energy transfer apparatus and the at least one further wireless energy transfer apparatus each comprising a ferromagnetic core at least partly surrounded by at least one magnetic field generator,
wherein, when the wireless energy transfer apparatus is stacked with  the at least one further wireless energy transfer apparatus, a common magnetic energy transmissions path  for inductive energy transfer is created via at least the ferromagnetic cores and corresponding at least one magnetic field generators, and
; 
determining an amount of current flow in a conductor traveling at least through the at least one magnetic field generator of the wireless energy transfer apparatus and controlling adjustment of frequency and/or phase of wireless energy transfer at the wireless energy transfer apparatus to be repeated according to a schedule; and
receiving at least one schedule signal comprising information to allow determination of the schedule to be used.

21.	(Currently Amended) The apparatus as claimed in claim 18, wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the wireless energy transfer apparatus to perform:

controlling adjustment of the frequency and/or the phase of wireless energy transfer at the wireless energy transfer apparatus in dependence upon the determination of the amount of current flow in the conductor.


receiving at least one current signal comprising information to allow determination of an electrical current flowing through a conductor of the wireless energy transfer apparatus, wherein determining an amount of current flow in the conductor comprises using the received information in the at least one current signal.

23.	(Canceled)

24.	(Canceled)

25.	(Previously Presented) The apparatus as claimed in claim 18, wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the wireless energy transfer apparatus to perform:
receiving at least one synchronization signal from at least one further apparatus, the at least one synchronization signal comprising information to allow energy transfer from the wireless energy transfer apparatus to be synchronized with wireless energy transfer from the at least one further wireless energy transfer apparatus.

26.	(Previously Presented) The apparatus as claimed in claim 18, wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the wireless energy transfer apparatus to perform:
receiving inductive feedback from the at least one further wireless energy transfer apparatus to cause synchronization of wireless energy transfer from the wireless energy transfer apparatus and the at least one further wireless energy transfer apparatus to the at least one load.

27.	(Currently Amended) The apparatus as claimed in claim 26, wherein the received inductive feedback steers the frequency and/or the phase of wireless energy transfer from the wireless energy transfer apparatus.

28.	(Previously Presented) The apparatus as claimed in claim 18, wherein the at least one memory and the computer program code are further configured, with the at least one processor, to cause the wireless energy transfer apparatus to perform:
controlling the wireless energy transfer apparatus to stop wireless transfer of energy;
receiving one or more wireless energy transfer signals from the at least one further wireless energy transfer apparatus;
determining frequency and/or phase information of the wireless energy transfer signals from the at least one further wireless energy transfer apparatus; and
controlling the wireless energy transfer apparatus to wirelessly transfer energy in synchronization with the at least one further wireless energy transfer apparatus based on the determined frequency and/or phase information.
End of Examiner’s amendment. 

 Allowable Subject Matter

Claims 1, 4, 5, 8-11, 17, 18, 20, 21, 22, 25-28 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the combination of the references does not disclose the claimed invention as amended.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DANIEL KESSIE/
02/03/2022Primary Examiner, Art Unit 2836